DETAILED ACTION

Allowable Subject Matter
Claims 1, 3-10 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, and would not have rendered obvious, the combination of features of Applicant’s independent claim 1 and 10, namely (using claim 1 as an example): 

a first computing device operated by a first user, networked with a second computing device, the first computing device comprising: 
a processor; a memory operatively coupled to the processor and storing local map data including at least a first pose graph created by sensor measurements of the first computing device; 
a first display operatively coupled to the memory and the processor; and 
an anchor transfer program stored in the memory and executed by the processor to be configured to receive first anchor data causing the first display to display one or more holograms to the first user at a first virtual place-located anchor at a first target virtual location from a vantage point of the first user, and 
further configured to execute an import anchor mode, wherein in the import anchor mode, the anchor transfer program is configured to: 
receive, from the second computing device, neighboring map data of a neighborhood around a second virtual place-located anchor at a second target virtual location including a second pose graph created by sensor measurements of the second computing device; Page 2 of 13Application No. 16/600,340 Application Filing Date: October 11, 2019 
Docket No. 401822-US-CNTincorporate, via a stitching process, the neighboring map data into the local map data of the first computing device to create integrated map data comprising keyframes, each keyframe including feature matching data, 
the stitching process including stitching together the second pose graph of the neighboring map data and the first pose graph of the local map data by connecting the first pose graph and the second pose graph based on a spatial relationship determined by the anchor transfer program of at least one point of the first pose graph and at least one point of the second pose graph, 
wherein the spatial relationship comprises the first pose graph, the second pose graph, and a third pose graph connecting the first virtual place-located anchor to the second virtual place-located anchor; 
determine a pose of the first computing device with predictive corrective localization based on the feature matching data in the keyframes of the integrated map data; and 
cause the first display to display one or more holograms at the second virtual place-located anchor at the second target virtual location from the vantage point of the first user based on the integrated map data and the determined pose. 


The closest prior art to the above features of Applicant’s independent claims include what is of record in this application and discussed at length throughout prosecution and what is attached with the PTO-892 to this official action. Of what has been discussed and is already of 
Of the references cited and includes with this official action, consider: Ataer-Cansizoglu, E., Taguchi, Y., Ramalingam, S., & Garaas, T. (2013). Tracking an RGB-D camera using points and planes. In Proceedings of the IEEE International Conference on Computer Vision Workshops (pp. 51-58).  Ataer-Cansizoglu teaches a keyframe-based SLAM system where several representative frames are selected as keyframes, and stored in a global map (see Section 2. System Overview).  Points and planes from each frame are used as measurements, and stored in the map as landmarks (Id.).  A prediction-and-correction framework is then used to estimate the pose of the current frame. See also Section 3. Camera Pose Tracking.  
	However, the combination of cited references, and what is included in this official action, would not have rendered obvious the combination of features of Applicant’s independent claims, as recited above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613